       Case 4:20-cr-06019-SMJ    ECF No. 15   filed 07/07/20   PageID.49 Page 1 of 27



 1   William D. Hyslop                                                   FILED IN THE
                                                                     U.S. DISTRICT COURT

 2   United States Attorney                                    EASTERN DISTRICT OF WASHINGTON

     Eastern District of Washington
 3   James A. Goeke                                              Jul 07, 2020
                                                                    SEAN F. MCAVOY, CLERK
 4   Assistant United States Attorney
     Eastern District of Washington
 5   Scott K. McCulloch
 6   Department of Justice Trial Attorney
 7   National Security Division
     Post Office Box 1494
 8   Spokane, Washington 99210 1494
 9   Telephone: (509) 353 2767
10                     UNITED STATES DISTRICT COURT
11                FOR THE EASTERN DISTRICT OF WASHINGTON
12
     UNITED STATES OF AMERICA,
13                                                4:20-CR-6019-SMJ-1

14                           Plaintiff,           INDICTMENT
                  v.
15                                                Vio.: 18 U.S.C. §§ 371,
16   LI XIAOYU (a/k/a “Oro0lxy”) and                    1030(a)(2)(B), (a)(2)(C),
17                                                      (a)(5)(A)
                                                        Conspiracy to Access Without
18                           Defendants.                Authorization and Damage
19                                                      Computers (Count 1)
20                                                      18 U.S.C. § 1832(a)(1-3),
21                                                      1832(a)(5)
22                                                      Conspiracy to Commit Theft of
                                                        Trade Secrets (Count 2)
23
24                                                      18 U.S.C. § 1030(a)(2)(B),
                                                        (a)(2)(C), (b), (c)(2)(B)(i-iii)
25                                                      Unauthorized Access to
26                                                      Computers (Count 3)
27
                                                        18 U.S.C. §§ 1349, 1343,
28                                                      Conspiracy to Commit Wire
                                                        Fraud (Count 4)

     INDICTMENT – 1
       Case 4:20-cr-06019-SMJ     ECF No. 15   filed 07/07/20   PageID.50 Page 2 of 27



 1
 2                                                       18 U.S.C. §§ 1028A, 2
                                                         Aggravated Identity Theft
 3                                                       (Counts 5-11)
 4
                                                         Criminal Forfeiture Allegations
 5                                                       18 U.S.C. §§ 982(a)(2)(B),
 6                                                       1030(i)(1)
 7
 8         The Grand Jury charges:
 9         At all times relevant to this Indictment, unless otherwise stated:
10                                    INTRODUCTION
11         1.     Beginning no later than September 2009 and continuing until at least
12   the date of this Indictment, together, Defendants LI XIAOYU (a/k/a “Oro0lxy”)
13   (hereinafter “LI” and/or “LI XIAOYU”) and
14                              and collectively the “Defendants,” each a hacker in the
15   People’s Republic of China (“China” or “PRC”), gained unauthorized access to
16
     computers around the world and stole terabytes of data.
17
           2.     LI and          former classmates at an electrical engineering college
18
     in Chengdu, China, used their technical training to hack the computer networks of
19
     a wide variety of victims, such as companies engaged in high tech manufacturing;
20
     civil, industrial, and medical device engineering; business, educational, and
21
22   gaming software development; solar energy; and pharmaceuticals. More recently,

23   they researched vulnerabilities in the networks of biotech and other firms publicly
24   known for work on COVID-19 vaccines, treatments, and testing technology. Their
25   victim companies were located all across the world, including among other places
26   the United States, Australia, Belgium, Germany, Japan, Lithuania, the Netherlands,
27   South Korea, Spain, Sweden, and the United Kingdom.
28



     INDICTMENT – 2
       Case 4:20-cr-06019-SMJ      ECF No. 15   filed 07/07/20   PageID.51 Page 3 of 27



 1         3.     The Defendants stole hundreds of millions of dollars’ worth of trade
 2   secrets, intellectual property, and other valuable business information. At least
 3   once, they returned to a victim from which they had stolen valuable source code to
 4   attempt an extortion—threatening to publish on the internet, and thereby destroy
 5   the value of, the victim’s intellectual property unless a ransom was paid.
 6
           4.     LI and           did not just hack for themselves. While in some
 7
     instances they were stealing business and other information for their own profit, in
 8
     others they were stealing information of obvious interest to the PRC Government’s
 9
     Ministry of State Security (“MSS”). LI and            worked with, were assisted by,
10
     and operated with the acquiescence of the MSS, including MSS Officer 1, known
11
12   to the Grand Jury, who was assigned to the Guangdong regional division of the

13   MSS (the Guangdong State Security Department, “GSSD”).
14         5.     When stealing information of interest to the MSS, LI and            in
15   most instances obtained that data through computer fraud against corporations and
16   research institutions. For example, from victims including defense contractors in
17   the U.S. and abroad, LI and          stole information regarding military satellite
18   programs; military wireless networks and communications systems; high powered
19   microwave and laser systems; a counter-chemical weapons system; and ship-to-
20   helicopter integration systems.
21
           6.     In other instances, the Defendants provided the MSS with personal
22
     data, such as the passwords for personal email accounts belonging to individual
23
     Chinese dissidents. For example, they provided the MSS with email accounts and
24
     passwords belonging to a Hong Kong community organizer, the pastor of a
25
     Christian church in Xi’an, and a dissident and former Tiananmen Square protestor.
26
27   The Defendants also stole email account contents of obvious interest to the PRC

28   Government, such as emails between that same dissident and the office of the
     Dalai Lama; emails belonging to a Chinese Christian “house” (i.e., not PRC

     INDICTMENT – 3
          Case 4:20-cr-06019-SMJ   ECF No. 15    filed 07/07/20   PageID.52 Page 4 of 27



 1   Government-approved) pastor in Chengdu, who was later arrested by the PRC
 2   government; and emails from a U.S. professor and organizer, and two Canadian
 3   residents, who advocated for freedom and democracy in Hong Kong. In some
 4   instances the Defendants reacted quickly to the PRC government’s perceived
 5   desires, targeting the above-mentioned Chengdu house pastor just days after the
 6
     provincial government banned his church, and conducting reconnaissance on a
 7
     webmail service and a messaging app when those were used by Hong Kong
 8
     citizens protesting the PRC government’s recent steps to curtail freedoms there.
 9
             7.    MSS Officer 1 assisted LI and other hackers. For example, when LI
10
     encountered difficulty compromising the mail server of a Burmese human rights
11
12   group, MSS Officer 1 provided him with malware—a computer program designed

13   to compromise a victim computer system—to exploit a popular internet browser.
14   As LI had requested, MSS Officer 1 provided him “0day” malware, i.e. malware
15   unknown to the software vendor and to security researchers.
16           8.    MSS Officer 1 and other MSS officers known to the Grand Jury
17   purported to be researchers at the “Guangdong Province International Affairs
18   Research Center.” In fact, they were intelligence officers working for the GSSD at
19   Number 5, 6th Crossroad, Upper Nonglin Road, Yuexiu District, in Guangzhou, at
20   the facility depicted in in these images:
21
     //
22
     //
23
     //
24
     //
25
     //
26
27   //

28   //



     INDICTMENT – 4
      Case 4:20-cr-06019-SMJ   ECF No. 15   filed 07/07/20   PageID.53 Page 5 of 27



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     INDICTMENT – 5
       Case 4:20-cr-06019-SMJ      ECF No. 15    filed 07/07/20   PageID.54 Page 6 of 27



 1         9.       The Defendants continued for years to target victims in the United
 2   States, Asia, Europe, and elsewhere from their PRC Government-provided safe-
 3   haven in China, for the benefit of the MSS and for their own personal gain.
 4                                       COUNT ONE
 5                      Conspiracy to Access Without Authorization and
 6                         Damage Computers, and to Threaten to
 7                          Impair Confidentiality of Information

 8         10.      From at least in or about September 1, 2009, and continuing through

 9   on or about July 7, 2020, in the Eastern District of Washington and elsewhere, the
10   Defendants did knowingly conspire and agree with each other, and with others
11   known and unknown to the Grand Jury including officers of the MSS and MSS
12   Officer 1, to commit offenses against the United States, namely:
13                            OBJECTS OF THE CONSPIRACY
14         11.      It was an object of the conspiracy for Defendants LI and          to
15   access computers without authorization, in the Eastern District of Washington and
16   elsewhere, and thereby to obtain information from computers of departments and
17
     agencies of the United States and protected computers, for the purpose of
18
     commercial advantage and private financial gain, and in furtherance of criminal
19
     and tortious acts in violation of the law of the United States, including 18 U.S.C.
20
     § 641, theft of government property, and 18 U.S.C. § 1832(a)(1-3) and (5), theft of
21
     trade secrets, and where the value of the information did, and would if completed,
22
23   exceed $5,000, in violation of 18 U.S.C. § 1030(a)(2)(B), (a)(2)(C) and

24   1030(c)(2)(B)(i-iii).
25         12.      It was a further object of the conspiracy for Defendants LI and
26              to knowingly cause the transmission of programs, information, codes, and
27   commands, in the Eastern District of Washington and elsewhere, and as a result of
28   such conduct, to cause damage without authorization to computers of departments



     INDICTMENT – 6
       Case 4:20-cr-06019-SMJ      ECF No. 15    filed 07/07/20   PageID.55 Page 7 of 27



 1   and agencies of the United States and protected computers, and where the offense
 2   did cause and would, if completed, have caused loss aggregating $5,000 in value to
 3   at least one person during a one-year period from a related course of conduct
 4   affecting a protected computer, and damage affecting at least 10 protected
 5   computers during a one-year period, and, did and would have affected a computer
 6
     used by or for an entity of the United States Government in furtherance of the
 7
     administration of national defense and national security, in violation of 18 U.S.C.
 8
     §§ 1030(a)(5)(A) and 1030(c)(4)(B).
 9
                                     THE DEFENDANTS
10
             13.   Defendant LI XIAOYU was a citizen of and resident of China. LI
11
12   studied Computer Application Technologies at the University of Electronic

13   Science and Technology (“UEST”) in Chengdu, China. In the conspiracy, LI
14   primarily compromised victim networks and stole information.
15           14.   Defendant                    was a citizen of and resident of China.
16            studied Computer Application Technologies at the same time as LI at
17   UEST.            primarily researched victims and potential means of exploiting
18   them.
19                  MANNER AND MEANS OF THE CONSPIRACY
20                 TOOLS AND TECHNIQUES OF THE DEFENDANTS
21           15.   The manner and means by which Defendants LI and                sought to
22   accomplish the conspiracy included, among other things, the following:
23
             a.    Defendants researched and identified victims possessing information
24
                   of interest, including trade secrets, confidential business information,
25
                   information concerning defense products and programs, and personal
26
                   identifying information (“PII”) of victim employees, customers, and
27
                   others, using various sources of information including business news
28
                   websites, consulting firm websites, and a variety of search websites.


     INDICTMENT – 7
      Case 4:20-cr-06019-SMJ   ECF No. 15    filed 07/07/20   PageID.56 Page 8 of 27



 1       b.    Defendants then gained unauthorized access to victims possessing the
 2             information sought by the conspiracy. Defendants typically stole the
 3             kinds of information with which their victims were most closely
 4             associated. That is, they stole source code from software companies;
 5             information about drugs under development, including chemical
 6
               designs, from pharmaceutical firms; students’ PII from an education
 7
               company; and weapon designs and testing data from defense
 8
               contractors.
 9
         c.    In some instances the Defendants targeted companies that possessed
10
               information belonging to other, partner companies—for example, the
11
12             Defendants targeted a scientific research and testing company and,

13             from it, stole information belonging to a range of that company’s
14             clients, including Victims 10 and 11.
15       d.    The Defendants usually gained initial access to victim networks using
16             publicly known software vulnerabilities in popular products. Those
17             vulnerabilities were sometimes newly announced, meaning that many
18             users would not have installed patches to correct the vulnerability.
19             The Defendants exploited vulnerabilities in commonly used web
20             server software, web application development suites, and software
21
               collaboration programs. They also targeted insecure default
22
               configurations in common applications.
23
         e.    The Defendants used their initial access to place malicious programs
24
               known as “web shells” on victim networks without authorization.
25
               Web shells are programs that allow the remote execution of
26
27             commands on a computer.

28       f.    The Defendants frequently employed variants of the China Chopper
               web shell. China Chopper is publicly available and commonly

     INDICTMENT – 8
      Case 4:20-cr-06019-SMJ   ECF No. 15   filed 07/07/20   PageID.57 Page 9 of 27



 1             employed by hackers working in China. It provides an easy-to-use
 2             interface through which the user can control web shells installed on
 3             multiple victim computers, as shown in this publicly-available sample
 4             image:
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23       g.    Defendants frequently disguised web shells they placed on victim
24             networks by giving the associated files innocuous names. For
25             example, they placed a China Chopper web shell employed against
26             one victim under the name “p.jsp” and hid it at URL “http://[redacted]
27
               .com/builds/fragments/p.jsp.”
28



     INDICTMENT – 9
      Case 4:20-cr-06019-SMJ    ECF No. 15   filed 07/07/20   PageID.58 Page 10 of 27



 1        h.    That, combined with the large number of China Chopper variants
 2              available, made the web shells difficult for victims to discover.
 3        i.    Defendants also sometimes secured access to their web shells with
 4              passwords.
 5        j.    In addition to web shells, Defendants frequently uploaded credential-
 6
                stealing software programs to victim computer networks and then
 7
                used and attempted to use the resulting stolen passwords, including
 8
                passwords belonging to real, authorized network users, to gain further
 9
                access to victim network.
10
          k.    Once Defendants gained access to and surveilled victim networks,
11
12              they typically packaged victim data in compressed, encrypted Roshal

13              Archive Compressed files (“RAR files”).
14        l.    The Defendants changed file names and extensions on documents and
15              files they stole from victims computers, to make it more difficult for
16              victims and law enforcement to identify the theft. For example, the
17              Defendants frequently changed file names associated with the RAR
18              files they created to extensions such as “.jpg” to make those files
19              appear to appear to be images.
20        m.    The Defendants frequently operated within the “recycle bin” on
21
                victim networks. The folder where recycle bin files are stored is
22
                hidden by default in the Windows operating system, and system
23
                administrators can thus be less likely to discover files saved there.
24
                Defendants often loaded malicious programs into folders they created
25
                within the recycle bin, saved RAR files they created there, and stole
26
27              such files, and the data contained therein, from victim computers’

28              recycle bins.



     INDICTMENT – 10
      Case 4:20-cr-06019-SMJ        ECF No. 15      filed 07/07/20   PageID.59 Page 11 of 27



 1         n.      After stealing data and information from their victims and bringing
 2                 that data and information back to China, Defendants then sold it for
 3                 profit or provided it to the MSS, including MSS Officer 1.
 4         o.      The Defendants frequently returned to re-victimize companies,
 5                 government entities, and organizations from which they had
 6
                   previously stolen data. In some cases the Defendants returned years
 7
                   after a successful data theft.
 8
                                          INTRUSIONS
 9
           16.     During the approximate time periods identified, and from the victims
10
     whose identities are known to the Grand Jury, the defendants stole the approximate
11
12   quantity and type of data as described in the table below:

13
14                                       U.S. VICTIMS
15
                         Approx.      Approx.
16                       Time         Quantity
          Victim         Frame of     of Data           Nature of Data Stolen (Not Inclusive)
17                       Activity      Stolen
18
     Victim 1:      Dec.             200 GB         Radio, laser, and antennae technology;
19                  2014-                           circuit board and related algorithm
     California
20   technology and Jan.                            designs for advanced antennae; testing
     defense firm   2015                            mechanisms and results.
21
22   Victim 2:      Jan.             64 GB          Testing mechanisms and results, product
23   Maryland       2015-                           composition, and manufacturing
     technology and Apr.                            processes related to high-tech materials
24                                                  and composites, which would reveal to
     manufacturing 2015
25   firm                                           competitors what products the victim was
26                                                  working on and allow competitors to save
                                                    on research and development costs.
27                                                  Information related to supply chains for
28                                                  raw materials, such as a global shortage
                                                    of a key component.


     INDICTMENT – 11
      Case 4:20-cr-06019-SMJ    ECF No. 15   filed 07/07/20   PageID.60 Page 12 of 27



 1   Victim 3:          Mar.     <1GB        Reconnaissance information about
 2   Hanford Site,      2015                 Hanford’s network and its personnel,
 3   Department of                           such as lists of authorized user and
     Energy, in the                          administrator accounts.
 4
     Eastern District
 5   of Washington
 6   (“Hanford”)
 7   Victim 4:      Apr.         27 GB       Business proposals and other documents
 8   Texas          2015-                    concerning space and satellite
     engineering    June                     applications.
 9
     and technology 2016
10   firm
11
     Victim 5:          Sept.    140 GB      Presentations, project files, drawings, and
12                      2015-                other documents relating to projects for
     Virginia
13   federal and        Feb.                 the U.S. Air Force and Federal Bureau of
     defense            2016                 Investigation; PII belonging to more than
14
     contractor                              300 Victim 5 employees and contractors.
15
16   Victim 6:          Mar.     76 GB       Proprietary and sensitive data including
     Massachusetts      2017                 software source code.
17
     software firm
18
19   Victim 7:          Mar.     22 GB       Source code for two Victim 7’s games,
     California         2018                 one of which had not yet been released to
20                                           the public.
     software
21   gaming
22   company and
23   subsidiary of a
     Japanese
24   company
25
26
27
28



     INDICTMENT – 12
      Case 4:20-cr-06019-SMJ   ECF No. 15   filed 07/07/20   PageID.61 Page 13 of 27



 1   Victim 8:        Apr.      1.2 TB      Proprietary and sensitive data held in the
 2   Mechanical       2018-                 U.S. and Japan, including component
 3   engineering      May                   engineering drawings and specifications
     company          2018;                 for high-efficiency gas turbines.
 4
     operating in the Mar.
 5   U.S. and Japan 2020
 6
     Victim 9:        Nov.      10 GB       Proprietary and sensitive data, including,
 7                    2018-                 among other things, millions of students
     U.S.
 8   educational      Feb.                  and teachers’ PII.
     software         2019
 9
     company
10
11   Victim 10:     Feb.        2 GB        Chemical structure of anti-infective
     Massachusetts 2019-                    agents, the chemical engineering
12
     pharmaceutical Mar.                    processes needed to create those agents,
13   company        2019                    and test results from Victim 10’s
14                                          research, all of which would enable a
                                            competitor to focus research on areas of
15                                          higher potential investment return without
16                                          making the same research and
                                            development expenditures as the victim.
17
18   Victim 11:     Feb.        105 GB      Chemical structure and design of a
     California     2019-                   treatment for a common chronic disease,
19
     pharmaceutical Mar.                    and testing, toxicity, and dosing research
20   company        2019                    related to that treatment, all of which
21                                          would allow a competitor to leverage the
                                            victim’s research and development
22                                          expenditures.
23
     Victim 12:       Feb.      83 GB       Source code for Victim 12’s medical
24                    2019-                 devices, and algorithms essential to the
     Massachusetts
25   medical device   Mar.                  operation of those devices. At or about
26   engineering      2019;                 this time, the victim had partnered with a
     company          Jan.                  Chinese firm to produce various
27                    2020                  components for similar devices, taking
28                                          care not to permit access to the victim’s
                                            source code or algorithms.


     INDICTMENT – 13
      Case 4:20-cr-06019-SMJ     ECF No. 15     filed 07/07/20   PageID.62 Page 14 of 27



 1   Victim 13:      Mar.             128 GB    Proprietary and sensitive data including
 2   U.S. subsidiary 2019-                      designs, testing data, and manufacturing
 3   of a Japanese   Apr.                       plans for internal medical devices, as well

 4   medical device 2019                        as designs for machinery needed to
     and supplies                               fabricate those devices.
 5   company
 6
 7         17.     The Defendants targeted victims around the world. They tended to
 8   target companies in countries with successful technology industries. As when
 9
     targeting U.S. victims, the Defendants stole data associated with the knowledge
10
     areas for which those overseas victims were best known. The Defendants’
11
     overseas victims included, among others:
12
13
                                      OVERSEAS VICTIMS
14
                        Approx.
15        Victim        Time Frame                      Defendant Conduct
                        of Activity
16
     Victim 14:         Feb. 2016      Compromised Victim 14’s computer network.
17
     Large
18   electronics
19   firm in the
     Netherlands
20
21   Victim 15:     Mar. 2017 Stole approximately 169 gigabytes of data
     Swedish online           concerning, among other things, development build
22                            code for Victim 15’s products; developer keys and
     gaming
23   company                  certificates; usernames and passwords; and code
                              associated with in-game upgrades.
24
25   Victim 16:         Apr. 2017      Stole approximately 38 gigabytes of data
     Lithuanian                        concerning, among other things, programming data,
26
     gaming                            Java files, and encoding files.
27   company
28



     INDICTMENT – 14
      Case 4:20-cr-06019-SMJ   ECF No. 15   filed 07/07/20   PageID.63 Page 15 of 27



 1   Victim 17:       May 2017    Stole approximately 1 GB of, among other things,
 2   German                       source code for Victim 17’s products.
 3   construction
 4   software
     company
 5
     Victim 18:       Apr. 2017   Stole approximately 2 gigabytes of data from
 6
     German                       company that creates products designed to manage,
 7                                among other things, wireless networks and Internet
     software
 8   engineering                  of Things (“IoT”) platforms.
 9   firm
10   Victim 19:       Mar.        Stole approximately 142 gigabytes of documents
11   Belgian          2018-       including, among other things, source code for
     engineering      Apr. 2018   Victim 19’s products, imaging tools, and
12                                algorithms, associated with computational fluid
     software
13   company                      dynamics.
14
     Victim 20:       Feb. 2019- Compromised Victim 20’s computer network.
15                    July 2019
     Civil and
16   transportation
17   engineering
     firm in the
18
     Netherlands
19
     Victim 21:       Apr.      Stole approximately 320 gigabytes of documents
20                    2019-June including, among other things, source code for
     Australian
21   defense          2019      Victim 21’s products; engineering schematics; and
22   contractor                 technical manuals.

23   Victim 22:       June        Stole approximately 842 megabytes of documents
24   South Korean     2019-July   concerning, including, among other things, IoT
25   shipbuilding     2019        software and smart factory development.
     and
26
     engineering
27   firm
28



     INDICTMENT – 15
      Case 4:20-cr-06019-SMJ     ECF No. 15    filed 07/07/20   PageID.64 Page 16 of 27



 1   Victim 23:         Jan. 2020    Compromised Victim 23’s network and conducted
 2   Australian                      additional network reconnaissance.
 3   solar energy
 4   engineering
     concern
 5
     Victim 24:         Mar. 2020 Stole approximately 900 GB of documents from a
 6
     Spanish                      company that engineers technology solutions in
 7                                civilian and defense sectors.
     electronics and
 8   defense firm
 9
     Victim 25:         Apr. 2020    Compromised the network of Victim 25.
10
     U.K. artificial
11   intelligence
12   and cancer
     research firm
13
14
           18.    These numbered victims represent only a small percentage of the
15
     Defendants’ offense conduct. The Defendants and their co-conspirators
16
17   compromised hundreds of victims.

18                                      OVERT ACTS
19         19.    In furtherance of the conspiracy, and to affect its unlawful objects, LI
20   and          committed and caused to be committed the following overt acts,
21   among others, in the Eastern District of Washington and elsewhere.
22         20.    On or about December 3, 2014, LI conducted reconnaissance on a
23   U.S. Navy contracting portal containing information about companies including
24   Victim 5.
25         21.    On or about December 26 and 30, 2014,             conducted
26
     reconnaissance on Victim 5 by a variety of means, including viewing data about
27
     the company that was available on the website of a consulting firm.
28



     INDICTMENT – 16
      Case 4:20-cr-06019-SMJ       ECF No. 15   filed 07/07/20   PageID.65 Page 17 of 27



 1            22.   On or about December 4, 2015, LI accessed a China Chopper web
 2   shell program on Victim 5’s network at “[redacted].com/irj/api.jsp.”
 3            23.   On or about December 4, 2015, LI used a Victim 5’s employee’s
 4   credentials without authorization and obtained information that the employee was
 5   authorized to access.
 6
              24.   On or about August 10, 2019, LI attempted but failed to again access
 7
     Victim 5’s network, using the usernames and passwords of three company
 8
     personnel.
 9
              25.   In or about December 2014, LI compressed Victim 1’s files into RAR
10
     files, divided those RAR files into smaller sub-files, and then removed the RAR
11
12   files.

13            26.   On or about December 29, 2014,           accessed Victim 1’s stolen
14   RAR files.
15            27.   On or about January 16, 2015, LI conducted reconnaissance on
16   Victim 2’s network, including scanning IP addresses associated with the network,
17   attempting to access network administrator tools, and browsing subdomains.
18            28.   During the Victim 2 intrusion, LI saved a Javascript, password-
19   protected web shell to Victim 2’s network under filename chengshu_jsp.java.
20            29.   On or about April 25, 2015, LI transferred files stolen from Victim 2’s
21
     network to China.
22
              30.   On or about August 5, 2019, LI attempted unsuccessfully to regain
23
     unauthorized access to Victim 2’s network.
24
              31.   In or around March 2015, LI accessed a web shell program named
25
     “lm.aspx” on the Hanford computer network.
26
27            32.   LI also hid another web shell from Hanford’s network defenders,

28   naming the other “toolbars.cfm,” and password protecting it.



     INDICTMENT – 17
      Case 4:20-cr-06019-SMJ      ECF No. 15      filed 07/07/20   PageID.66 Page 18 of 27



 1         33.    On or about March 16, 2015, LI used a web shell to execute command
 2   “whoami” (to list the username of the account that he was using to run commands)
 3   on Hanford’s network.
 4         34.    That same day, LI used a web shell to execute command “net
 5   localgroup administrators” on Hanford’s network, to print the list of user accounts
 6
     possessing administrator-level privileges.
 7
           35.    On or about November 15, 2018, LI attempted to exploit an Adobe
 8
     ColdFusion vulnerability that had been publicly identified and patched in
 9
     September 2018 (9 CVE-2018-15961) by navigating to the file manager on
10
     Hanford’s network associated with text editing program CKEditor, at
11
12   [redacted]ckeditor/plugins/-filemanger/filemanager.cfm.

13         36.    The Defendants failed to access this CKEditor file manager. But
14   Hanford was not the only entity Defendants sought to exploit using
15   CVE-2018-15961.
16         a.     On or about October 20, 2018, LI navigated to the network of another
17                victim—a U.S. government biomedical research agency in Maryland.
18         b.     There, too, LI navigated to the file manager at [redacted]ckeditor/-
19                plugins/filemanager/filemanager.cfm. LI successfully accessed the
20                file manager.
21
           c.     Then, he used that access to upload a ColdFusion web shell program
22
                  named “cfm backdoor by ufo” to the ckeditor file manager.
23
           d.     One minute later, he used that ColdFusion web shell to upload
24
                  another, China Chopper web shell to the victim’s network.
25
           37.    In or around April 2015,            conducted reconnaissance on U.S.
26
27   engineering and technology companies, including Victim 4.

28         38.    In the course of that reconnaissance,            employed a third-party
     network research tool to analyze Victim 4’s computer network.

     INDICTMENT – 18
      Case 4:20-cr-06019-SMJ     ECF No. 15    filed 07/07/20   PageID.67 Page 19 of 27



 1         39.    On or about June 15 and 16, 2016, LI compressed and encrypted
 2   Victim 4’s documents into RAR files falsely labeled with “.jpg” file extensions to
 3   mimic image files.
 4         40.    On or about February 29, 2016, LI accessed a web shell on
 5   Victim 14’s network at http://origin.www.[redacted].com/Q2O/CFIDE/-
 6
     scripts/error.cfm.
 7
           41.    On or about March 16, 2017, LI used a China Chopper web shell to
 8
     change the last-modified time of Victim 15’s files (a technique known as
 9
     “timestomping”).
10
           42.    On or about April 21, 2017, LI compromised Victim 18’s network by
11
12   exploiting a vulnerability in web application development software running on

13   Victim 18’s server.
14         43.    On or about April 29, 2017, LI compressed a Victim 16’s network
15   directory into a “tarball,” a compressed file format in the Linux operating system.
16         44.    On or about May 22, 2017, LI downloaded a RAR file from
17   Victim 17’s network, and transferred it to China.
18         45.    LI emailed several Victim 6’s personnel on or about December 6,
19   2017, with the subject line “Source Code To Be Leaked!”
20         a.     LI emailed them using a compromised mail server and an email
21
                  account hosted on the network of another company.
22
           b.     In his email, LI demanded Victim 6 pay $15,000 in cryptocurrency.
23
           c.     In that same email, LI threatened to “publish all [Victim 6’s] source
24
                  code” to the internet unless he was paid.
25
           d.     LI also attached a file containing a folder named “demo pro e source
26
27                code” to his email, containing source code stolen from Victim 6 in or

28                around March 2017.



     INDICTMENT – 19
       Case 4:20-cr-06019-SMJ       ECF No. 15    filed 07/07/20   PageID.68 Page 20 of 27



 1             46.   On or about March 8, 2018, LI downloaded three RAR files with
 2   “.jpg” file extensions from Victim 7’s network.
 3             47.   On or about March 21, 2018, LI accessed a China Chopper web shell
 4   he had placed on the network of Victim 19, at http://helpdesk.[redacted].be/-
 5   uuid/HttpServletWrapper.
 6
               48.   On or about April 30, 2018, LI used stolen, valid credentials to access
 7
     Victim 8’s mail server in Tokyo, Japan.
 8
               49.   On or about March 10, 2020, LI used stolen, valid system account
 9
     credentials to access Victim 8’s webmail server.
10
               50.   On or about December 1, 2018, LI transferred 649 megabytes of data
11
12   stolen from Victim 9 to China.

13             51.   On or about December 2, 2018, LI transferred 9.5 gigabytes of data
14   stolen from Victim 9 to China.
15             52.   On or about February 27, 2019, LI accessed Victim 12’s network via a
16   China Chopper web shell at URL http://[redacted].com/custom/login/tst.jsp.
17             53.   On or about the same day, LI accessed Victim 12’s web server using
18   stolen, valid credentials.
19             54.   On or about May 11, 2020, LI navigated to the same URL at which he
20   had placed the web shell on Victim 12’s network, but the web shell was no longer
21
     present.
22
               55.   On or about March 17, 2019, LI logged in to a Chinese, invitation-
23
     only criminal hacking forum.
24
               56.   On or about February 7, 2019, LI accessed a China Chopper web shell
25
     he had placed on the network of Victim 20, at http://[redacted].com/SQLTrace-
26
27   /i.jsp.

28



     INDICTMENT – 20
      Case 4:20-cr-06019-SMJ     ECF No. 15   filed 07/07/20   PageID.69 Page 21 of 27



 1         57.   On or about March 21, 2019, LI used the valid credentials of a
 2   Victim 13 network user to create a subfolder within Victim 13’s network recycle
 3   bin, and then created RAR files containing Victim 13’s data in the recycle bin.
 4         58.   On or about April 18, 2019, LI accessed a China Chopper web shell
 5   on Victim 21’s network at http://confluence.[redacted].com/i.jsp.
 6
           59.   On or about June 26, 2019, LI timestomped Victim 22’s files to
 7
     disguise his actions on Victim 22’s network.
 8
           60.   On or about January 25 and 27, 2020, LI searched for vulnerabilities
 9
     at a Maryland biotech firm. That firm had announced less than a week earlier that
10
     it was researching a potential COVID-19 vaccine.
11
12         61.   On or about January 27, 2020, LI conducted reconnaissance on the

13   computer network of a Massachusetts biotech firm publicly known to be
14   researching a potential COVID-19 vaccine.
15         62.   On or about January 28, 2020, LI accessed Victim 23’s network via a
16   China Chopper web shell.
17         63.   LI then executed commands on Victim 23’s network that enabled him
18   to view reconnaissance information such as directory contents and user privileges.
19         64.   On or about February 1, 2020, LI searched for vulnerabilities in the
20   network of a California biotech firm that had announced one day earlier that it was
21
     researching antiviral drugs to treat COVID-19.
22
           65.   On or about March 17, 2020, LI accessed Victim 24’s network and
23
     browsed 40 RAR files, named with “.jpg” image-file extensions, in folder
24
     webmail.[redacted].es/aspnet_client/images/.
25
           66.   On or about April 1, 2020, LI accessed a China Chopper web shell on
26
27   Victim 25’s network at [redacted].com/confluence/plugins/-servlet/URA.

28



     INDICTMENT – 21
      Case 4:20-cr-06019-SMJ      ECF No. 15    filed 07/07/20   PageID.70 Page 22 of 27



 1         67.    On or about May 12, 2020, LI searched for vulnerabilities in the
 2   network of a California diagnostics company that is publicly known to be involved
 3   in the development of COVID-19 testing kits.
 4         68.    On or about June 13, 2020, LI conducted reconnaissance on the
 5   network of a Virginia defense and cybersecurity contractor.
 6
           69.    On or about June 13, 2020, LI conducted reconnaissance on Hong
 7
     Kong protestor communication methods.
 8
           70.    On or about June 13, 2020, LI conducted reconnaissance on the
 9
     network of Hong Kong webmail provider Netvigator.
10
           71.    On or about June 13, 2020, LI conducted reconnaissance on a U.K.
11
12   messaging application frequently used by Hong Kong protestors.

13         72.    On or about June 13, 2020, LI conducted reconnaissance on the
14   network of a Massachusetts biotech firm focused on cancer treatment.
15         73.    On or about June 13, 2020, LI searched for vulnerabilities in the
16   network of a California space flight and aerospace engineering firm.
17         All in violation of Title 18, United States Code, Section 371.
18                                      COUNT TWO
19                      Conspiracy to Commit Theft of Trade Secrets
20         74.    The allegations contained in paragraphs 1 through 9 and 13 through
21
     73 are realleged and incorporated as if set forth herein.
22
           75.    From at least on or about September 1, 2009, until on or about July 7,
23
     2020, Defendants LI and           , intending to convert trade secrets to the
24
     economic benefit of someone other than their owners, and intending and knowing
25
     that the offense would injure such owners, conspired with each other and with
26
27   others known and unknown to the Grand Jury to:

28



     INDICTMENT – 22
      Case 4:20-cr-06019-SMJ       ECF No. 15     filed 07/07/20   PageID.71 Page 23 of 27



 1         a.       Knowingly and without authorization steal, appropriate, take, and by
 2                  fraud, artifice, and deception obtain trade secrets that were related to a
 3                  product or service used in and intended to be used in interstate and
 4                  foreign commerce;
 5         b.       Knowingly and without authorization copy, duplicate, alter, replicate,
 6
                    transmit, deliver, send, communicate, and convey trade secrets that
 7
                    were related to a product or service used in and intended to be used in
 8
                    interstate and foreign commerce; and
 9
           c.       Knowingly receive, buy, and possess trade secrets that were related to
10
                    a product or service used in and intended to be used in interstate and
11
12                  foreign commerce, knowing the same to have been stolen,

13                  appropriated, obtained, and converted without authorization.
14         76.      LI and         conspired to steal trade secret information from
15   Victim 1, Victim 2, Victim 6, Victim 7, Victim 10, Victim 11, Victim 12, and
16   Victim 13. Each of the victims took reasonable measures to keep this information
17   secret, and such information derived independent economic value from not being
18   generally known, and not being readily ascertainable through proper means by,
19   another person who can obtain economic value from the disclosure or use of the
20   information.
21
           77.      In furtherance of the conspiracy, and to effect the purpose and objects
22
     thereof, Defendants LI and            , and others, committed various overt acts in the
23
     Eastern District of Washington and elsewhere, including, but not limited to, the
24
     overt acts identified in paragraphs 25 through 30, 45 through 46, 52 through 54,
25
     and 57, in violation of 18 U.S.C. §§ 1832(a)(1-3), all in violation of 18 U.S.C.
26
27   §§ 1832(a)(5).

28



     INDICTMENT – 23
      Case 4:20-cr-06019-SMJ       ECF No. 15     filed 07/07/20   PageID.72 Page 24 of 27



 1                                       COUNT THREE
 2                     Computer Fraud and Abuse: Unauthorized Access
 3          78.    The allegations contained in paragraphs 1 through 9 and 13 through
 4   73 are realleged and incorporated as if set forth herein.
 5          79.    In or about November 2018, in the Eastern District of Washington and
 6
     elsewhere, Defendants LI and               aided and abetted by each other and others
 7
     known and unknown to the Grand Jury, attempted to access and accessed
 8
     computers of the United States, specifically the Department of Energy, and
 9
     protected computers, in the Eastern District of Washington, without authorization
10
     to obtain information, in furtherance of violations of the United States, including,
11
12   inter alia, 18 U.S.C. § 641, all in violation of 18 U.S.C. §§ 1030(a)(2)(B),

13   (a)(2)(C), (b), and (c)(2)(B)(i-iii).
14                                           COUNT FOUR
15                             Conspiracy to Commit Wire Fraud
16          80.    The allegations contained in paragraphs 1 through 9 and 13 through
17   73 are realleged and incorporated as if set forth herein.
18          81.    From at least on or about September 1, 2009, until on or about July 7,
19   2020, in the Eastern District of Washington and elsewhere, the Defendants, LI and
20            did knowingly and intentionally conspire with each other and others
21
     known and unknown to the Grand Jury, including officers of the MSS including
22
     MSS Officer 1, to devise a scheme and artifice to defraud and to obtain property
23
     from the United States and others, by means of materially false and fraudulent
24
     pretenses, representations and promises—including among others the presentation
25
     of false identification to gain unauthorized access to computers—and did
26
27   knowingly transmit and cause to be transmitted by means of wire communication

28   in interstate and foreign commerce, writings, signs, signals, pictures, and sounds,
     namely malicious code, for the purpose of executing and attempting to execute

     INDICTMENT – 24
      Case 4:20-cr-06019-SMJ      ECF No. 15    filed 07/07/20   PageID.73 Page 25 of 27



 1   such scheme and artifice, in violation of 18 U.S.C. § 1343, all in violation of 18
 2   U.S.C. § 1349.
 3                            COUNTS FIVE through ELEVEN
 4                                 Aggravated Identity Theft
 5         82.    The allegations contained in paragraphs 1 through 73 and 78 through
 6
     81 are realleged and incorporated as if set forth herein.
 7
           83.    On or about the dates set forth below, in the Eastern District of
 8
     Washington and elsewhere, the Defendants, LI and               aided and abetted by
 9
     each other and by others known and unknown to the Grand Jury, during and in
10
     relation to the crime of Unauthorized Access to Computers, in violation of 18
11
12   U.S.C. § 1030(a)(2)(B), (a)(2)(C), (b), (c)(2)(B)(i-iii) and the crime of Conspiracy

13   to Commit Wire Fraud, in violation of 18 U.S.C. §§ 1343 and 1349, did knowingly
14   transfer, possess, and use, without lawful authority, the means of identification of
15   another person:
16
        COUNT          ON OR ABOUT              IDENTIFICATION OF ANOTHER
17
                                                                 PERSON
18
19         Five        December 4, 2015 LI accessed the network of Victim 5 using
                                        username dj*** and that real user’s password.
20
21         Six          March 16, 2017      LI accessed the network of Victim 6 with
                                            username rg****** and that real user’s
22                                          password.
23
          Seven         March 26, 2017      LI accessed the network of Victim 6 with
24                                          username kh************* and that real
25                                          user’s password.
26        Eight        February 26, 2019 LI stole and possessed two usernames and
27                                       associated passwords associated with real
                                         users from Victim 12.
28



     INDICTMENT – 25
      Case 4:20-cr-06019-SMJ      ECF No. 15    filed 07/07/20   PageID.74 Page 26 of 27



 1        Nine          March 21, 2019      LI stole and possessed four usernames and
 2                                          associated passwords associated with real
 3                                          users from Victim 13.

 4         Ten          March 21, 2019      LI accessed the network of Victim 13 with
 5                                          username ke********* and that real user’s
                                            password.
 6
         Eleven        August 10, 2019      LI attempted to access the network of Victim
 7
                                            5 using three Victim 5 usernames and
 8                                          associated passwords all associated with real
 9                                          users.
10   All in violation of 18 U.S.C. §§ 1028A and 2.
11                      CRIMINAL FORFEITURE ALLEGATIONS
12         84.    As a result of committing one or more of the offenses alleged in
13
     Counts One through Eleven of this Indictment, Defendants LI and               shall
14
     forfeit to the United States, pursuant to 18 U.S.C. §§ 982(a)(2)(B) and 1030(i)(1),
15
     the Defendants’ interests in any personal property that was used or intended to be
16
     used to commit or facilitate the commission of such offenses, and any property
17
     constituting, or derived from, proceeds obtained directly or indirectly as a result of
18
     one or both of the said offenses, including but not limited to the sum of money
19
20   representing the amount of proceeds obtained as a result of one or both of the said

21   offenses.
22         85.    If any one of the above-described forfeitable property, as a result of
23   any act or omission of the Defendants:
24         a.     cannot be located upon the exercise of due diligence;
25         b.     has been transferred or sold to, or deposited with, a third person;
26         c.     has been placed beyond the jurisdiction of the Court;
27         d.     has been substantially diminished in value; or
28



     INDICTMENT – 26
      Case 4:20-cr-06019-SMJ     ECF No. 15    filed 07/07/20   PageID.75 Page 27 of 27



 1         e.     has been commingled with other property which cannot be subdivided
 2                without difficulty;
 3   it is the intent of the United States, pursuant to 18 U.S.C. § 982(b)(1) and 21
 4   U.S.C. § 853(p), to seek forfeiture of any other property of said defendants up to
 5   the value of the above forfeitable property.
 6
           DATED this ___day of July, 2020.
 7
                                                A TRUE BILL
 8
 9
10
11                                              Foreperson
12
13
14
     __________________________
15   William D. Hyslop
16   United States Attorney
17
18
19   __________________________                     __________________________
     James A. Goeke                                 Scott K. McCulloch
20   Assistant United States Attorney               Department of Justice Trial Attorney
21                                                  National Security Division
22
23
24
25
26
27
28



     INDICTMENT – 27
